         Case 1:20-cv-02584-JPO Document 10 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FUTURE STAR HOSPITALITY
 ADVISORS, LLC,
                     Plaintiff,                                   20-CV-2584 (JPO)

                     -v-                                                  ORDER

 LAFRIEDA VEAL AND LAMB CO,
 INC.,
                     Defendant.


J. PAUL OETKEN, District Judge:

       On March 27, 2020, this Court issued an order directing Plaintiff to show cause why this

case should not be dismissed for lack of subject matter jurisdiction on or before April 17, 2020.

(Dkt. No. 6.) There has been no response to this Court’s order to date.

       Because the complaint does not adequately allege the existence of subject matter

jurisdiction, this action is hereby DISMISSED. The Clerk of Court is directed to close the case.

       SO ORDERED.

Dated: April 27, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
